Exhibit 10.1

 

Execution Version

 



STOCK AND WARRANT PURCHASE AGREEMENT

 

This Stock and Warrant Purchase Agreement (“Agreement”) is made and entered into
this 7th day of January, 2016, by and between PharmaCyte Biotech, Inc., a Nevada
corporation, with a business address of 12510 Prosperity Drive, Suite 310,
Silver Spring, Maryland 20904 (“Seller”), and Berkshire Capital Management Co.,
Inc., a Delaware corporation, with a business address of 670 White Plains Road,
Suite 120, Scarsdale New York 10583 (“Purchaser”). Both Seller and Purchaser are
referred to individually as a “Party” and jointly as the “Parties.”

 

RECITALS

 

WHEREAS, Seller is a clinical stage biotechnology company focused on developing
targeted treatments for cancer and diabetes;

 

WHEREAS, Seller is a “reporting company” that has a class of stock registered
under the Securities and Exchange Act of 1934, as amended (“Exchange Act”).
Seller is subject to the periodic reporting requirements of the Exchange Act and
the regulations implementing the Exchange Act promulgated by the U.S. Securities
and Exchange Commission (“Commission”). Seller’s common stock is quoted on the
OTC Markets, Inc. electronic quotation system under the trading symbol “PMCB”;
and

 

WHEREAS, Seller desires to sell and Purchaser desires to purchase eight million
five hundred thousand (8,500,000) restricted shares of Seller’s common stock
(“Purchased Shares”) and warrants to purchase eight million five hundred
thousand (8,500,000) shares of Seller’s common stock (“Warrants,” which term
shall include the Warrant Shares (as defined below), except where context
requires otherwise) on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the sufficiency and adequacy of which are
acknowledged by the Parties, and in order to consummate the purchase and the
sale of the Purchased Shares and Warrants, it is hereby agreed as follows:

 

1. Purchase and Sale. Subject to the terms and conditions hereinafter set forth,
at the Closing (defined below), Seller shall sell, convey, transfer, and deliver
to Purchaser: (i) a certificate representing the Purchased Shares; and (ii) a
certificate representing the Warrants to purchase Seller’s common stock,
substantially in the form attached hereto as Exhibit A, in consideration of the
Purchase Price. The certificates representing the Purchased Shares and Warrants
shall be duly issued in the name of the Purchaser. The Purchaser’s address is
670 White Plains Road, Suite 120, Scarsdale, New York 10583.

 

 

 



 1 

 

 

2. Amount of Purchase Price. As total consideration for the purchase of the
Purchased Shares and Warrants, Purchaser shall pay to Seller at the Closing the
purchase price (“Purchase Price”) of five hundred ten thousand dollars
($510,000.00).

 

3. Representations and Warranties of Seller. Seller hereby warrants and
represents:

 

(a) Seller has all requisite power and authority to execute, deliver, and
perform its obligations under this Agreement, and, when executed and delivered
by Seller, shall constitute the valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity);

 

(b) The Purchased Shares have been duly authorized and, when conveyed by Seller
to Purchaser at the Closing, all in accordance with the terms of this Agreement,
will be duly and validly issued, fully paid and non-assessable;

 

(c) Neither the execution or delivery of this Agreement, nor any other documents
required to be executed and delivered by Seller hereunder, nor the consummation
of the transaction contemplated hereby: (i) conflicts with or constitutes any
violation or breach, or gives any other person any rights (including, but not
limited to, any legal rights to acceleration, termination, cancellation or
recession) under any document or agreement to which Seller is a party. Neither
Seller’s entry into this Agreement, nor Seller’s representations made in this
Agreement, constitute a violation of any order or applicable law that Seller or
to which Seller’s assets are bound by or subject; and

 

(d) Seller is a corporation validly existing and in good standing under the laws
of the State of Nevada.

 

4. Representations and Warranties of Purchaser. Purchaser hereby warrants and
represents:

 

(a) Purchaser has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Agreement, and the execution,
delivery, and performance by Purchaser of its obligations under the Agreement
has been duly authorized by all requisite action on the part of Purchaser and
the Agreement, when executed and delivered by Purchaser, shall constitute the
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);

 

 

 



 2 

 

 

(b) With respect to the Purchased Shares acquired by Purchaser and the common
stock of the Seller issuable upon exercise of the Warrants (“Warrant Shares”),
Purchaser acknowledges that neither the Purchased Shares nor the Warrant Shares
have been registered under the Securities Act of 1933, as amended (“Securities
Act”) and are “Restricted Securities” within the meaning of Rule 144 under the
Securities Act. As such, neither the Purchased Shares nor the Warrant Shares may
be resold in or transferred unless Seller registers them under Section 5 of the
Securities Act, or has received an opinion of counsel to Purchaser or any
successor in interest thereto reasonably satisfactory to Seller that such resale
or transfer is exempt from the registration requirements of the Securities Act.
Purchaser acknowledges that a no public market exists for the Purchased Shares
or the Warrants. Purchaser understands that no assurance can be given that such
a trading market will further develop at any time, or, if so developed, that it
will continue;

 

(c) Purchaser further acknowledges and agrees that its purchase of the Purchased
Shares and of the Warrants involves risks. Purchaser: (i) either alone or
together with its representatives has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of this
investment, and make an informed decision to so invest, and has so evaluated the
risks and merits of such investment; (ii) has the ability to bear the economic
risks of this investment for an indefinite period and can afford a complete loss
of such investment; (iii) understands the terms of, and the risks associated
with the acquisition of the Purchased Shares and of the Warrants, including,
without limitation, a lack of liquidity, price transparency or pricing
availability and risks associated with the industry in which Seller operates;
(iv) has had the opportunity to review such disclosures regarding Sellers’s
business, financial condition and prospects as Purchaser has determined to be
necessary in connection with the acquisition of the Purchased Shares and of the
Warrants, including Seller’s public filings of Forms 10-K, 10-Q, and 8-K with
the Commission, and the risk factors set forth therein, (v) has had the
opportunity to review the Form 8-K that Seller filed with the Commission on
December 31, 2015 pursuant to which it advised the public that that the
previously issued audited financial statements for the year ended April 30, 2015
and the unaudited financial statements for the interim periods ended July 31,
2015 and October 31, 2015 should no longer be relied upon and that disclosure
should be made to prevent future reliance on these financial statements and that
Purchaser is aware that the items listed in such Form 8-K are preliminary and
subject to change and that there can be no assurance that the final adjustments
in the financial statements being restated will not differ materially from the
estimated amounts set forth therein or that additional adjustments will not be
identified; (vi) is an “accredited investor" as that term is defined in
Regulation D promulgated under Securities Act; (vii) acknowledges and agrees
that the Purchased Shares and the Warrants are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Seller is relying upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Purchased Shares
and the Warrants; and (viii) understands and acknowledges that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

 

 

 



 3 

 

 

(d) Purchaser has received or has had full access to all the information
Purchaser considers necessary or appropriate to make an informed investment
decision with respect to the Purchased Shares and Warrants. Purchaser further
has had an opportunity to ask questions of and receive answers from the
management of Seller regarding the Purchased Shares and Warrants and to obtain
additional information necessary to verify any information furnished to
Purchaser or to which Purchaser had access. Further, Purchaser has undertaken
its own review of the business of Seller and the wisdom of an investment in the
Purchased Shares and of the Warrants. Purchaser has had the opportunity to
review all of the books, records and all Commission filings of Seller, including
all of Seller’s audited financial statements and disclosures, the above
referenced Form 8-K and risk factors that Seller has published concerning its
operations as a company reporting to the Commission;

 

(e) Purchaser is acquiring the Purchased Shares and Warrants for its own
account, and not with a view towards a public distribution of those Purchased
Shares and Warrants as an underwriter for Seller, as that term is defined in the
Securities Act. Purchaser acknowledges that it is not acquiring the Purchased
Shares and Warrants as the result of any advertisement or solicitation,
including any publicly issued or circulated newspaper, mail, radio, television
or other form of general advertising or solicitation in connection with the
offer, sale and purchase from Seller regarding Purchaser’s investment pursuant
to this Agreement; and

 

(f) Purchaser represents that Purchaser is familiar with the requirements of
Rule 144 of the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby. Purchaser understands that Seller is under
no obligation to register any of the Purchased Shares, the Warrants or the
Warrant Shares. Purchaser acknowledges that the certificates for the Purchased
Shares, the Warrants and the Warrant Shares will bear a legend substantially in
the form set forth below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. PURCHASERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

(g) Purchaser is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

 

 

 



 4 

 

 

5. Representations, Warranties and Covenants of Seller and Purchaser.

 

(a) Seller and Purchaser hereby represent and warrant that there has been no act
or omission by Seller or Purchaser which would give rise to any valid claim
against any of the Parties for a brokerage commission, finder's fee or other
like payment in connection with the transaction contemplated hereby, except for
such claims as shall have been waived on or before the Closing Date (defined
below) and a fee in the amount of $30,000 owed by Seller to Chardan Capital
Markets, LLC;

 

(b) The representations and warranties of Seller and Purchaser contained herein
or in any document furnished pursuant hereto shall survive the Closing of this
transaction. Each Party acknowledges and agrees that, except as expressly set
forth in this Agreement or any closing document, no Party has made (and no Party
is relying on) any representation or warranties of any nature, express or
implied, regarding anything relating to the transaction contemplated by this
Agreement that are not contained herein; and

 

(c) Purchaser and Seller agree that each will, at any time and from time to time
after the Closing, upon the request of the other Party, do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required from time to time in order to
effectuate the provisions and purposes of this Agreement.

 

6. Conditions to Purchaser’s Obligations at Closing.

 

(a) Representations and Warranties. Each of the representations and warranties
of Seller shall be true and complete on and as of the Closing; and

 

(b) Performance. Seller shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by him on or before the Closing.

 

7. Conditions to Seller’s Obligations at Closing.

 

(a) Representations and Warranties. Each of the representations and warranties
of Purchaser shall be true and complete on and as of the Closing; and

 

(b) Payment of Purchase Price. Purchaser shall have delivered to Seller, in
accordance with the terms of Section 8, the Purchase Price for the Purchased
Shares and Warrants to be acquired by Purchaser pursuant to this Agreement.

 

8. The Closing. Subject to the satisfaction or waiver of the conditions in this
Agreement, the closing of the sale to the Purchaser (“Closing”) shall take place
on or before January 8, 2016 (or on such other date as is mutually agreed upon
by the Parties) (“Closing Date”). On the Closing Date, Purchaser shall pay the
Purchase Price to Seller by wire transfer of immediately available funds to
Seller’s account at Bank of America, located at 100 West 33rd Street, New York,
NY 10001. Purchaser acknowledges that Purchaser has been provided wire transfer
information that enables the Purchase Price to be transferred to Seller’s bank
for the benefit of Seller.

 

 

 

 



 5 

 

 

9. General Provisions.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties (except the rights and obligations of the Parties as set forth in
the Warrants) and supersedes all prior agreements and understandings, oral and
written, between the Parties with respect to the subject matter hereof. This
Agreement may not be amended except by a written agreement signed by Purchaser
and Seller.

 

(b) Sections and Other Headings; Interpretation. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. Whenever the context requires,
words used in the singular shall be construed to mean or include the plural and
vice versa, and pronouns of any gender shall be deemed to include and designate
the masculine, feminine or neuter gender.

 

(c) Governing Law; Jurisdiction. This Agreement shall be deemed to be a contract
made under the laws of the State of New York. This Agreement and the
construction, validity, enforcement, performance and interpretation of, or any
dispute or claim arising out of or in relation to, this Agreement (whether in
contract, tort or otherwise) shall be construed in accordance with the laws of
the State of New York without giving effect to the rules of the State of New
York governing the conflicts of laws (other than Section 5-1401 of the General
Obligations Law of the State of New York). Each Party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Agreement and the transactions herein contemplated (“Proceedings”) (whether
brought against a Party or its respective Affiliates, employees or agents) shall
be commenced exclusively in the New York Courts. Each Party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each Party
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such Party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each Party hereby irrevocably,
knowingly and voluntarily waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. For purposes
of this Agreement, “New York Courts” means the state and federal courts sitting
in the State of New York, City of New York, Borough of Manhattan.

 

 

 



 6 

 

 

(d) Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such provision will be enforced to the maximum extent possible given
the intent of the Parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

(f) Waiver. The rights and remedies of the Parties are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement, or the documents referred to in
this Agreement, will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.

 

(g) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the Parties hereunder, will be
binding upon and inure to the benefit of the Parties’ respective successors,
assigns, heirs, executors, administrators and legal representatives.

 

(h) Survival of Warranties. The representations, warranties and covenants of
Seller and Purchaser contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing.

 

(i) Notices. All notices, requests and demands (“Notice”) to or upon a Party, to
be effective, shall be in writing and shall be sent: (i) certified or registered
mail, return receipt requested; (ii) by personal delivery against receipt; (iii)
by overnight courier; or (iv) by email and, unless otherwise expressly provided
herein, and shall be deemed to have been validly served, given, delivered and
received: (x) on the date indicated on the receipt, when delivered by personal
delivery against receipt or by certified or registered mail; (y) one business
day after deposit with an overnight courier; or (z) in the case of email notice,
when sent. Notices shall be addressed as follows:

 

 

 



 7 

 

 

To Seller:

 

PharmaCyte Biotech, Inc.

Attention: Chief Executive Officer

12510 Prosperity Drive, Suite 310

Silver Spring, Maryland 20904

Email: kwaggoner@PharmaCyte.com

 

To Purchaser:

 

Berkshire Capital Management Co., Inc.

Attention: President

670 White Plains Road, Suite 120

Scarsdale New York 10583

Email: berkshirecapital@mindspring.com

 

With a copy to:

Mailander Law Office, Inc.

835 5th Avenue, Ste. 312

San Diego, CA 92101

tmailander@gmail.com

 

Either Party may change the address to which Notices for him or it shall be
addressed by providing Notice of such change to the other Party in the manner
set forth in this subsection 9(i).

 

(j) Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the Parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement.

 

(k) Preparation of Agreement. Purchaser prepared this Agreement solely on its
behalf. Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion. Each
Party further acknowledges that such Party was not represented by the legal
counsel of the other Party in connection with the transactions contemplated by
this Agreement, nor was he or it under any belief or understanding that such
legal counsel was representing his or its interests. Each Party agrees that no
conflict, omission or ambiguity in this Agreement, or the interpretation
thereof, shall be presumed, implied, or otherwise construed against the other
Party on the basis that such Party was responsible for drafting this Agreement.

 

 

[Signature page follows]

 

 



 8 

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Stock and
Warrant Purchase Agreement as of the date first written above.

 

 

SELLER

 

PharmaCyte Biotech, Inc.

 

 

By: _/s/ Kenneth L. Waggoner ____________

Printed Name: Kenneth L. Waggoner

Title: Chief Executive Officer

 

 

PURCHASER

 

Berkshire Capital Management Co., Inc.

 

 

By: _/s/ Joseph Fiore ____________________

Printed Name: Joseph Fiore

Title: President

 

 

 

 

 

 

 

 

 

 



 9 

 

 

EXHIBIT A

 

FORM OF WARRANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY (AS DEFINED BELOW).

 

PHARMACYTE BIOTECH, INC.

 

COMMON STOCK WARRANT AGREEMENT

 

    Original Issue Date: January 7, 2016

 

This Common Stock Warrant Agreement (“Warrant Agreement”) certifies that, for
value received, Berkshire Capital Management Co., Inc., a Delaware corporation,
or its assigns (“Holder”) is entitled to purchase from PharmaCyte Biotech, Inc.,
a Nevada corporation (“Company”), up to a total of 8,500,000 shares of Common
Stock (as defined below) (each, a “Warrant” and collectively, the “Warrants,”
and each such share of Common Stock, a “Warrant Security” and all such shares of
Common Stock, the “Warrant Securities”), at any time and from time to time
through and including January 7, 2021 (“Expiration Date”), all on the terms and
subject to the conditions set forth below:

 

1. Definitions. As used in this Warrant Agreement, the following terms shall
have the definitions set forth in this Section 1. Other capitalized terms used
and not otherwise defined shall have the meanings set forth in that certain
Stock and Warrant Purchase Agreement, dated January 7, 2016, between the Company
and the Holder.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except a Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York or the State of Maryland are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means $0.12 in United States Dollars, subject to adjustment in
accordance with Section 9 of this Warrant Agreement.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another Person as a
result of which transaction, the stockholders of the Company as of a time
immediately prior to such transaction no longer hold at least 50% of the voting
securities of the surviving entity; (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions;
(iii) any tender offer or exchange offer (whether by the Company or another
Person), as defined under the federal securities laws, is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property; or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is converted into or exchanged for other securities,
cash or property.

 

 

 

 



 11 

 

 

“New York Courts” means the state and federal courts sitting in the State of New
York, City of New York, Borough of Manhattan.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means a day on which the Common Stock is traded or quoted on a
Trading Market; provided, that if the Common Stock is not traded or quoted on a
Trading Market, then “Trading Day” shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital
Market, the OTC Bulletin Board or any market owned or operated by OTC Markets
Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices) on which the Common Stock is listed or quoted for trading on
the date in question.

 

2. Registration of Warrants. The Company shall register these Warrants upon
records to be maintained by the Company for that purpose (“Warrant Register”),
in the name of the record Holder from time to time. The Company may deem and
treat the registered Holder of these Warrants as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. On the terms and subject to the conditions set
forth in this Warrant Agreement, the Company shall register the transfer of any
portion of these Warrants in the Warrant Register, upon surrender of these
Warrants, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified in this Warrant Agreement. Upon any such
registration or transfer, a new certificate representing the right to purchase
Warrant Securities in substantially the form of this Warrant Agreement (a “New
Warrant Certificate”), evidencing the portion of these Warrants so transferred
shall be issued to the transferee and a New Warrant Certificate evidencing the
remaining portion of these Warrants not so transferred, if any, shall be issued
to the transferring Holder. The acceptance of the New Warrant Certificate by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of a Warrant.

 

4. Exercise and Duration of Warrants. These Warrants shall be exercisable by the
registered Holder at any time and from time to time through and including the
Expiration Date. At 5:00 p.m., Eastern Standard Time, on the Expiration Date,
the portion of these Warrants not exercised prior thereto shall be and become
void and of no value.

 

5. Delivery of Warrant Securities. Upon delivery of the Exercise Notice (in the
form attached hereto) to the Company (with the attached Warrant Exercise Log) at
its address for notice set forth herein and upon payment of the Exercise Price
in accordance with Section 10, the Company shall promptly (but in no event later
than five Trading Days after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Securities issuable upon
such exercise. A “Date of Exercise” means the date on which the Holder shall
have delivered to the Company: (i) the Exercise Notice (with the Warrant
Exercise Log attached to it), appropriately completed and duly signed; and (ii)
payment of the Exercise Price for the number of Warrant Securities so indicated
by the Holder to be purchased.

 

 

 



 12 

 

 

6. Charges, Taxes and Expenses. Issuance and delivery of Warrant Securities upon
exercise of any Warrants shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant
Securities or Warrants in a name other than that of the Holder. The Holder shall
be responsible for all other tax liability that may arise as a result of holding
or transferring these Warrants or receiving Warrant Securities upon exercise
hereof.

 

7. Replacement of Warrant. If this Warrant Agreement is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant Agreement, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a New Warrant
Certificate is requested as a result of a mutilation of this Warrant Agreement,
then the Holder shall deliver such mutilated Warrant Agreement to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

 

8. Warrant Securities. The Company covenants that all Warrant Securities
issuable pursuant to this Warrant shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly
authorized, validly issued and fully paid and non-assessable and not subject to
the preemptive rights of any other holder of common stock.

 

(a)              Reservation of Securities. Company shall at all times reserve
and keep available out of its authorized common stock, solely for the purpose of
issuance upon the exercise of the Warrant Shares, such number of shares of its
common stock as shall be issuable upon the exercise thereof.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Securities
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while these Warrants
are outstanding: (i) pays a stock dividend on its Common Stock or otherwise
makes a distribution on any class of capital stock that is payable in shares of
Common Stock; (ii) subdivides outstanding shares of Common Stock into a larger
number of shares; or (iii) combines outstanding shares of Common Stock into a
smaller number of shares, then in each such case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b) Fundamental Transactions. If, at any time while these Warrants are
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of these Warrants, the same amount
and kind of securities, cash or property as it would have been entitled to
receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Securities then issuable upon exercise in full of these Warrants
(“Alternate Consideration”). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph.

 

 

 



 13 

 

 

(c) Adjustments for Other Distributions. In the event the Company shall declare
a distribution on the outstanding Common Stock that is payable in securities of
other Persons, evidences of indebtedness issued by the Company or other Persons,
assets (excluding cash dividends or distributions to the holders of Common Stock
paid out of current or retained earnings and declared by the Company’s Board of
Directors) or options or rights, then, in each such case for the purpose of this
Section 9(c), upon exercise of any Warrants, the Holder shall be entitled to a
proportionate share of any such distribution as though the Holder was the actual
record holder of the number of shares of Common Stock which might have been
purchased upon exercise of any Warrants immediately prior to the record date
fixed for the determination of the holders of Common Stock of the Company
entitled to receive such distribution (or the date of such distribution if no
record date is fixed).

 

(d) Number of Warrant Securities. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Securities that
may be purchased upon exercise of these Warrants shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Securities shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant Agreement and prepare a certificate
setting forth such adjustment, including a statement of the adjusted Exercise
Price and adjusted number or type of Warrant Securities or other securities
issuable upon exercise of these Warrants (as applicable). Upon written request,
the Company will promptly deliver a copy of each such certificate to the Holder.

 

10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:

 

(a) Cash Exercise. The Holder may deliver immediately available funds; or

 

(b) Cashless Exercise. The Holder may notify the Company in an Exercise Notice
of its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Securities determined as follows:

 

X = Y(A-B)/A

 

where:

 

X = the number of Warrant Securities to be issued to the Holder.

 

Y = the number of Warrant Securities with respect to which these Warrants are
being exercised (inclusive of the Warrant Securities surrendered to the Company
in payment of the aggregate Exercise Price).

 

A = the arithmetic average of the Closing Sale Prices (as defined below) of one
share of Common Stock for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.

 

B = the Exercise Price.

 

 

 

 



 14 

 

 

The term “Closing Sale Price” means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security
on the Trading Market, as reported by Bloomberg, or, if the Trading Market
operates on an extended hours basis and does not designate the closing bid price
or the closing trade price, as the case may be, then the last bid price or the
last trade price, respectively, of such security prior to 4:00:00 p.m., New York
City time, as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the OTC Link by OTC Markets Group Inc.. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Registered Holder. If
the Company and the Registered Holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
14(b) hereof. All such determinations are to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Securities issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Securities shall be deemed to have commenced,
on the Original Issue Date appearing on page one.

 

11. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Securities that may be acquired by the Holder upon
any exercise of these Warrants (or otherwise in respect hereof) shall be limited
to the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its Affiliates and any other Persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act, does not exceed 9.99% of the total number of issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. Notwithstanding
anything to the contrary contained in this Warrant Agreement: (i) no term of
this Section 11 may be waived by any party, nor may any term of this Section 11
be amended such that the threshold percentage of ownership as set forth above
would be directly or indirectly increased; (ii) this restriction runs with these
Warrants and may not be modified or waived by any subsequent Holder hereof; and
(iii) any attempted waiver, modification or amendment of this Section 11 will be
void ab initio.

 

12. No Fractional Shares. No fractional Warrant Securities will be issued in
connection with any exercise of these Warrants. In lieu of any fractional
shares, which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one share of
Common Stock as reported by the applicable Trading Market on the date of
exercise.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of: (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 13 prior to 5:00 p.m. (Eastern
Standard Time) on a Trading Day; (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 13 on a day that is not a Trading Day
or later than 6:30 p.m. (Eastern Standard Time) on any Trading Day, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service; or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(i) if to the Company, to PharmaCyte Biotech, Inc., 12510 Prosperity Drive,
Suite 310, Silver Spring, Maryland 20904, Attention: Chief Executive Officer (or
such other address as the Company shall indicate in writing in accordance with
this Section 13), or via facsimile to (631) 240-8900, or (ii) if to the Holder,
to the address or facsimile number appearing on the Warrant Register or such
other address or facsimile number as the Holder may provide to the Company in
accordance with this Section 13.

 

 

 

 



 15 

 

 

14. Miscellaneous.

 

(a) This Warrant Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant Agreement shall be construed to give
to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under these Warrants. This Warrant Agreement
may be amended only in writing signed by the Company and the Holder and their
successors and assigns. The foregoing sentence shall be subject to the
restrictions on waivers and amendments set forth in Section 11 of this Warrant
Agreement.

 

(b) All questions concerning the construction, validity, enforcement,
performance and interpretation of this Warrant Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof (other
than Section 5-1401 of the General Obligations Law of the State of New York).
Each party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of this Warrant Agreement and the transactions herein
contemplated (“Proceedings”) (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Warrant Agreement or the transactions contemplated hereby. If either party
shall commence a Proceeding to enforce any provisions of this Warrant Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

 

(c) The failure of any of the parties hereto to at any time enforce any of the
provisions of this Warrant Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way effect the validity of this
Warrant Agreement or the Warrants or any provision hereof or the right of any of
the parties hereto to thereafter enforce each and every provision of this
Warrant Agreement. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Warrant Agreement shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant Agreement and shall not be deemed to limit or affect any of the
provisions hereof. Whenever the context requires, words used in the singular
shall be construed to mean or include the plural and vice versa, and pronouns of
any gender shall be deemed to include and designate the masculine, feminine or
neuter gender.

 

 

 

 



 16 

 

 

(e) In case any one or more of the provisions of this Warrant Agreement shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant Agreement.

 

(f) Prior to exercise of a Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Securities.

 

(g) Wherever possible, each provision of this Warrant Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant Agreement.

 

 

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be duly
executed by its authorized officer as of the date first indicated above.

 

  PHARMACYTE BIOTECH, INC.         By:     Name: Kenneth L. Waggoner   Title:
Chief Executive Officer

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

 

EXERCISE NOTICE

PHARMACYTE BIOTECH, INC.

WARRANT AGREEMENT DATED JANUARY 7, 2016

 

The undersigned Holder hereby irrevocably elects to purchase Warrant Securities
pursuant to the above referenced Warrant Agreement. Capitalized terms used
herein and not otherwise defined have the meanings set forth in the Warrant
Agreement.

 

(1) The undersigned Holder hereby exercises its right to purchase Warrant
Securities pursuant to the Warrant Agreement.

 

(2)

(PLEASE CHECK ONE METHOD OF PAYMENT)

¨ The Holder shall pay the sum of $___ to the Company in accordance with the
terms of the Warrant Agreement; or

¨ The Holder shall exercise one or more Warrants through a cashless exercise in
accordance with the terms of the Warrant Agreement.

    (3) Pursuant to this Exercise Notice, the Company shall deliver to the
holder Warrant Securities in accordance with the terms of the Warrant
Agreement.       (4) Please issue said Warrant Securities in the name of the
undersigned or in such other name as is specified here:
__________________________________.     (5) By its delivery of this Exercise
Notice, the undersigned represents and warrants to the Company that in giving
effect to the exercise evidenced hereby the Holder will not beneficially own in
excess of the number of shares of Common Stock (determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934) permitted to be owned
under Section 11 of this Warrant to which this notice relates.

 

Dated:  __________________________   Name of Holder:           (Print)          
Name:     Title:     Date:           (Signature must conform in all respects to
name of holder as specified on the face of the Warrant.)

     

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 

 

 

 

 

WARRANT EXERCISE LOG

 

 

Date   Number of Warrant
Securities Available to
be Exercised   Number of Warrant
Securities Exercised   Number of Warrant
Securities Remaining
to be Exercised                            

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

 

 

 

PHARMACYTE BIOTECH, INC.

WARRANT AGREEMENT DATED JANUARY 7, 2016

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant or warrants, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] Warrants and all rights evidenced
thereby are hereby assigned to

 

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Date: ______________, _______

 

Holder’s Signature: _____________________________

 

Holder’s Address: ______________________________

 

                                _______________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant Agreement, without alteration or enlargement
or any change whatsoever, and must be guaranteed by a bank or trust company.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the Warrant
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

